Citation Nr: 0948913	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO). 

In his October 2006 appeal to the Board, the Veteran 
requested a Travel Board hearing before a member of the 
Board.  The Veteran withdrew this request in October 2009, 
shortly before his scheduled hearing.  This case is thus 
properly before the Board.  


FINDINGS OF FACT

1.  Though the Veteran had active service in the Republic of 
Vietnam, he did not serve in a combat role.  

2.  There is no credible evidence supporting the Veteran's 
claimed stressors.  


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to a combat presumption 
regarding his stressors.  38 C.F.R. § 3.304(f)(2) (2009).

2.  The Veteran's PTSD was not incurred in or aggravated by 
his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
claim must be denied, as the Veteran's claimed stressors have 
not been confirmed.  

The Board first notes that a portion of the Veteran's claims 
file has been lost.  Despite diligent attempts by the RO to 
locate the missing file, a formal finding of unavailability 
was issued on February 2006.  For reasons discussed at 
greater length below, this loss has not prejudiced the 
Veteran, and his appeal may proceed.

The Board also recognizes that the Veteran has been diagnosed 
with PTSD.  An undated letter from Dr. Larry Hayes at the 
Savannah Vet Center reflects that conclusion, and it has been 
noted in VA outpatient treatment records.  The Veteran's 
claim ultimately fails, however, because his claimed 
stressors have not been verified.  Over the course of the 
appeal and through correspondence with the RO, the Veteran 
has essentially identified three stressful events that he 
contends have caused PTSD: the combat deaths of close friends 
of the Veteran, the Veteran's being stabbed in the buttocks 
by a Viet Cong soldier, and the Veteran's treatment on a 
hospital ship for that wound.  

The Veteran's stressors require corroboration, as he is not 
entitled to a combat presumption.  Pursuant to VA 
regulations, if the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).  VA has 
consistently defined "engaged in combat with the enemy" to 
require a Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

Here, the Veteran served in the Republic of Vietnam from 
April 1970 to March 1971.  The Veteran's military 
occupational specialty was listed as switchboard operator.  
The Veteran did not receive any awards or medals indicative 
of combat service.  His stressors must therefore be 
corroborated.

The first stressor the Veteran claims is the death of three 
of his childhood friends.  In his October 2006 Substantive 
Appeal, the Veteran contends that these three were killed in 
Vietnam.  Research indicates that the three named by the 
Veteran did indeed die in Vietnam.  Two of the three, 
however, were killed before the Veteran's period of service.  
As such, their deaths could not be stressors from the 
Veteran's period of service, and can not service to relate 
the Veteran's PTSD to his service.  The third individual died 
during the Veteran's period of service, but the record fails 
to establish any more connection between the Veteran and this 
individual's death than that they were both in service when 
the death occurred.  Further, aside from the Veteran's 
assertion, the record does not establish the Veteran's 
friendship with this individual.  In this regard, the Board 
does not consider the Veteran a credible historian as to be 
able to establish this friendship by virtue of his self 
assertion.  This conclusion is based on the facts surrounding 
the Veteran's second stressor.  

As to the second stressor, the Veteran described being 
stabbed in the buttocks by a Viet Cong soldier in the summer 
of 1970.  He contends that, following the stabbing, he was 
treated for his wound aboard a hospital ship.  The Veteran's 
service treatment records, however, do not show that the 
Veteran ever sustained such a wound.  While the Veteran did 
receive treatment aboard a hospital ship (namely the U.S.S. 
Sanctuary) in May 1970, his service treatment records 
indicate that he was convalescing following an incision and 
drainage of a perineal abscess.  Thus, because the Veteran 
claims he was stabbed by a Viet Cong soldier when the record 
establishes otherwise, the Board does not consider this 
particular stabbing stressor verified.  Likewise, because 
this shows the Veteran's misstatement of facts in that 
context, the Board does not consider him credible to 
establish his friendship with those he identified as killed 
in Vietnam as his first stressor.  Accordingly, the Board 
does not consider either of these two events corroborated for 
purposes of establishing entitlement to service connection 
for PTSD.  

The Veteran's experience on the U.S.S. Sanctuary contributed 
to his third claimed stressor.  While aboard, the Veteran 
contends that he assisted in moving wounded soldiers off of 
the battlefield and onto the ship.  While the Veteran was 
treated aboard the U.S.S. Sanctuary for treatment of his 
perineal abscess, there is no indication that the Veteran 
participated in moving troops onto the ship.  

The Veteran is not entitled to a combat presumption, and his 
claimed stressors either cannot be verified or do not support 
his diagnosis.  The Board thus concludes that the Veteran's 
PTSD was not incurred in or aggravated by his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Also, the Veteran's claim does not need to be evaluated as 
one for an acquired psychiatric disorder in general.  In 
February 2009, the Court of Appeals for Veterans Claims 
(Court) ruled that when a claimant seeks service connection 
for PTSD and nothing more, such a claim must be "considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant 
describes, and the information" submitted by the claimant or 
obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  

Here, however, there is no indication that the Veteran is 
currently suffering from any mental condition other than 
PTSD.  The medical evidence associated with the claims file 
does not show that the Veteran is now receiving treatment for 
any other psychiatric disorder.  Dr. Hayes, who diagnosed the 
Veteran as suffering from PTSD, did not state that the 
Veteran suffers from any other mental disorder.  Accordingly, 
an analysis under Clemons of whether the Veteran may be 
service connected for a psychiatric disorder in general is 
unwarranted. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2001 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform 
claimants of all five elements of a service connection claim, 
including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Though the Veteran in this case did 
not receive such notice regarding ratings and effective 
dates, his claim is being denied, so there can be no 
possibility of any prejudice to him.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment and personnel records and 
records of his post-service VA treatment.  

A VA compensation and pension examination is not required in 
this case.  The Board may order an examination when the 
record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, the stressor leading to 
the Veteran's diagnosis of PTSD remains unconfirmed.  There 
is thus no indication that the Veteran's PTSD could be 
related to service.  Without such a nexus, the Board may 
consider the medical records already in the file without 
requiring a VA examination.

As mentioned, a portion of the Veteran's claims file has been 
lost.  A formal finding of this loss was made in February 
2006.  This loss has not prejudiced the Veteran, nor has it 
affected his case.  After he was notified of the loss, the 
Veteran provided the RO with copies of documents relevant to 
his claim.  Included among these documents were copies of the 
Veteran's rating decision and the letter from Dr. Hayes 
diagnosing the Veteran with PTSD.  The Veteran's diligent 
efforts helped reconstruct the claims file with the documents 
and evidence that was misplaced.  Additionally, the reasons 
the Veteran's claim is being denied are unrelated to anything 
that could have been contained in the missing records.  The 
Board thus finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

ORDER

Service connection for PTSD is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


